Citation Nr: 0312307	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a nose fracture.  

2.  Entitlement to service connection for claim hearing loss 
of the right ear.  

3.  Entitlement to service connection for claimed residuals 
of a jaw injury with dental trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1981 to July 1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the RO.  

The Board remanded the case to the RO for procedural due 
process reasons in October 2000.  

The record indicates the veteran did not show for his 
hearings scheduled in July 2000 and in May 2003.  



REMAND

(1)  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.  

A letter sent to the veteran by the RO in April 2002 provided 
notification to the veteran that his claims that had been 
denied previously as not well grounded were undergoing 
review.  

However, the Board finds that the veteran should also be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to each issue in appellate 
status.  


(2)  Development

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records were sent to the 
RO in August 1988.  Other than for the enlistment 
examination, the veteran's service medical records are not in 
the claims folder.  The RO should make another attempt to 
locate the veteran's service medical records.  The veteran 
should be notified of any deficiency in finding these 
records.  

The statements of the veteran in the claims folder are to the 
effect that he broke his nose, injured his jaw and right ear, 
and loss 19 teeth in service as a result of a tank accident 
at Hohenfels, West Germany, in May 1982.  The veteran 
reportedly was hospitalized in West Germany, and received 
follow-up care at Ft. Polk, Louisiana.

The post-service medical records show a diagnosis of right 
ear hearing loss; and note a deformity of the bridge of the 
veteran's nose, probably secondary to an old fracture.  

Since the veteran claims to have been hospitalized in 
service, and since in a claim of service connection 
development for complete service medical records must precede 
any determination, a specific attempt to obtain records 
regarding the veteran's period of hospitalization in West 
Germany must be made.  See, e.g., Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  

Accordingly, it is the judgment of the Board that an attempt 
should be made to obtain the veteran's hospital CLINICAL 
records; if unsuccessful, the veteran should be notified of 
any deficiency in obtaining these records.

Similarly, an attempt should be made to obtain the veteran's 
outpatient treatment records from Ft. Polk, Louisiana.  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should take appropriate step 
to contact the veteran in order to ask 
him to prepare a detailed list of all 
sources (VA and non-VA) of evaluation and 
treatment for residuals of a nose 
fracture; jaw injury, with dental trauma; 
and for right ear hearing loss, since 
2002.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.  

2.  The RO should request hospital 
records of the veteran's treatment 
beginning in May 1982 at Hohenfels, West 
Germany.  The veteran's last duty 
assignment was with the 3d Battalion, 
21st FA, of the 5th Infantry Division.  
See VA Adjudication Procedure Manual M21-
1, Part III, para. 4.17e.  The veteran 
should be notified of any deficiency in 
obtaining the records.  

3.  The RO should request the veteran's 
outpatient treatment records during the 
period from May 1982 to July 1984 at Ft. 
Polk, Louisiana.  The veteran should be 
notified of any deficiency in obtaining 
the records.  

4.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

5.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claims.  If action remains 
adverse to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



